Citation Nr: 1143097	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type I.

2.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991.  She had active duty for training from June 1988 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in July 2008 and October 2010 for further development.  

The Veteran presented testimony at a Board hearing in May 2007.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's diabetes type I was noted upon her entrance to military service.

2.  The Veteran's diabetes type I was aggravated during service.

3.  The government has not shown that that the increase in disability is due to the natural progress of the disease.

4.  The Veteran's cataracts disability is secondary to the Veteran's service connected diabetes type I.



CONCLUSIONS OF LAW

1.  The Veteran's pre-existing diabetes mellitus type I was aggravated by service beyond the natural progress of the disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2011).

2.  The Veteran's cataracts disability is secondary to her service connected diabetes type I.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Diabetes type I
At the Veteran's May 2007 Board hearing, she testified that she was diagnosed with diabetes in May 1990 (prior to service); and that she was hospitalized three times during service between the end of 1990 and into 1991.  She stated that her family physician has indicated that her diabetes was aggravated during service.  Finally, she testified that she was the victim of sexual assault in May 1991.  As noted above, she has been granted service connection for PTSD due to this incident.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, prior to entering service, the Veteran submitted an April 1990 correspondence from Dr. L.F.B.  In it, Dr. L.F.B. stated that he had been treating the Veteran for diabetes type I since March 1990.  He suspected that this might disqualify the Veteran from the program.  He stated that she was physically able to participate; but if the illness did not disqualify her from the program, she would require increased management to get optimal control of her diabetes.  Consequently, the Veteran's pre-existing disability was noted upon entry into service; and the burden falls on the Veteran to establish aggravation.  

The Board notes that a May 1992 Report of Medical History reflects that the Veteran was hospitalized in July 1991 for diabetic ketoacidosis.  

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was diagnosed with diabetes in May 1990; was inducted into service in December 1990; and that in March 1991, she had difficulty controlling her diabetes and was admitted to Dewitt Army Hospital for diabetic teaching and control.  

The examiner concluded that there was no indication that the Veteran's diabetes mellitus type I was aggravated beyond the normal progression by her military duty.  She explained that the Veteran is a brittle diabetic and continues to be so, reporting that she had five hospital admissions in 2009 and two in 2010 for glucose levels above 600.  

The Board found the May 2010 examination report to be inadequate in that the examiner failed to use the correct legal standard in rendering the opinion.  Consequently, the Board requested another VA medical opinion regarding whether the Veteran's diabetes mellitus type I was aggravated by service.

The June 2011 physician noted that the diagnosis of type I diabetes in a young adult is extremely stressful; and that the Veteran achieved active duty status and met with a change of environment within seven months of being diagnosed.  She further noted that the Veteran's sexual assault occurred during service.  She explained that psychiatric conditions are contributors to poor glycemic control; and that lack of good control accelerates the progression of diabetes complications beyond the natural course of the disease.  She noted that the Veteran is currently on an insulin pump and has an A¹C 9% which is not considered to be good control.  In short, she opined that the stress of activation into service so soon after being diagnosed with diabetes, and her sexual assault increased the basic level of her diabetes disability during service.    

The Board notes that there are conflicting opinions regarding whether the Veteran's pre-existing diabetes mellitus type I was aggravated during service.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial or significant factors which favor the valuation of the medical opinion that weighs against the Veteran's claim over the medical opinion that weighs in favor of the Veteran's claim.  As such, the evidence is in relative equipoise.  

The May 2010 examiner noted that the Veteran had a difficult time controlling her diabetes and that she was hospitalized as a result.  However, the examiner failed to explain how this did not constitute aggravation of her diabetes.  Instead, the examiner simply stated that the Veteran is a brittle diabetic (without having compared her level of disability prior to service versus her level of disability during and after service).  

The June 2011 physician likewise did not specifically compare the severity of the Veteran's disability prior to service versus the level of disability during and after service.  However, she did note that stress and other influences on a person's psyche would typically contribute to poor glycemic control.  She then noted that several sources of stress (induction into service, relocation, and sexual assault) all occurred during service or as a result of service.  She also explained that the Veteran undoubtedly had damage to her kidneys, thus necessitating a decrease in the Veteran's level of insulin.  She explained that decreased insulin should not be considered evidence of a lack of increase in the disability.  

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for diabetes mellitus type I is warranted.

Cataracts
At her May 2007 Board hearing, the Veteran testified that she began to suffer from cataracts in 1992 or 1993 (after discharge from service).  She contends that her cataracts was caused by her diabetes.  

The Veteran submitted an April 2003 correspondence from Dr. R.R.E. at Summit Ophthalmology.  Dr. R.R.E. reported that in October 1992, the Veteran sought treatment for reduced visual acuity.  He stated that he felt that the Veteran's diabetes, particularly with marginal control, was a contributing factor to cataract formation.  

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  However, the examiner failed to render an opinion regarding the etiology of the Veteran's cataracts.  Instead, he simply noted that the Veteran underwent pseudophakia (the surgical correction of cataracts) in both eyes; and that the Veteran had no significant visual deficits at the time of the examination.

The Board requested a VA medical opinion regarding whether the Veteran's cataracts disability is secondary to diabetes.  The June 2011 physician reviewed the claims file and opined that it was at least as likely as not that the Veteran's cataracts are proximately due to diabetes mellitus.  She stated that in a patient of this age, she is almost 100 percent certain that cataracts are secondary to diabetes.  

There are two competent medical opinions that provide a nexus between the Veteran's cataracts and her diabetes mellitus type I.  In the absence of any contravening opinions, the Board finds that the preponderance of the evidence weighs in favor of the claim.  Consequently, the Board finds that service connection for cataracts is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in September 2006 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations.


ORDER

Service connection for diabetes mellitus type I is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for cataracts is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


